Citation Nr: 0527515	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-29 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for heart disease and if so whether the 
reopened claim should be granted.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from November 1992 to 
November 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision rendered by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that determined, inter 
alia, that new and material had not been submitted to reopen 
a previously disallowed claim of entitlement to service 
connection for heart disease.

During the pendency of this appeal, the veteran relocated and 
the Roanoke, Virginia, RO has assumed the role of the agency 
of original jurisdiction.


FINDINGS OF FACT

1.  Service connection for heart disease was denied in an 
unappealed rating decision issued in June 1999.  

2.  Evidence received since the June 1999 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for heart disease has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

In the present case, service connection for heart disease was 
denied by a rating action issued in June 1999.  The evidence 
associated with the claims folder at that time included 
service medical records documenting complaints of heart 
flutter during a physical training class in April 1996 and 
emergency room treatment for atypical chest pain in July 
1996.  An EKG revealed sinus bradycardia and Halter monitor 
testing revealed no arrhythmias.  In August 1997, the veteran 
received additional treatment after presenting with 
complaints of chest pain and tightness in his chest.  
Examination was within normal limits.  Complaints of heart 
palpitations with normal cardiologic examination were noted 
during the veteran's January 1998 discharge examination.  
Post service medical records did not show a current heart 
condition.  The RO, citing a lack of evidence showing that 
the claimed condition existed and was possibly related to 
service, denied service connection.  The veteran was notified 
of this decision by letter in July 1999; however, he did not 
file a notice of disagreement with this decision.  

Additional evidence has been associated with the claims 
folder since the June 1999 decision.  Of particular note are 
private medical records showing complaints of heart 
palpitations, irregular heartbeats and fluttering similar to 
his complaints during service.  In addition, the veteran has 
sought private medical treatment for chest pain on numerous 
occasions.  Post service EKGs revealed sinus rhythms with 
occasional premature ventricular complexes (PVCs).  
Additionally, the report of a June 2003 VA examination notes 
a diagnostic impression of a heart condition with estimated 
METs between 5 to 7.  

As the evidence prior to June 1999 did not show that the 
veteran had a current heart condition, the additional medical 
evidence received since that time is neither cumulative nor 
redundant of the evidence previously of record.  Moreover, 
this evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that it 
is new and material and reopening of the claim is in order.  




ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for heart 
disease is granted.  


REMAND

After a review of the evidence, the Board is of the opinion 
that remand of this case is warranted.  In this regard, the 
Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002)] and the implementing 
regulations [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2004)] are applicable to the veteran's reopened 
claim.    

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

While the RO provided the veteran with a letter in June 2002 
that addresses the VCAA, this letter does not satisfy the 
notification requirements of the VCAA and the implementing 
regulations as they pertain to the veteran's reopened claim.  
While the veteran was informed of the evidence necessary to 
establish entitlement to the benefits sought and the 
information needed from him, he was not informed of the 
evidence VA would obtain on his behalf.  Also, the veteran 
was not requested to provide evidence in his possession that 
pertains to his claim.  On remand, the RO should ensure 
compliance with the VCAA as it pertains to his claim for 
service connection for heart disease.     

In addition, the Board is of the opinion that the veteran 
should be afforded a VA examination to ascertain the etiology 
of any current heart disease.  In this regard, the Board 
notes that the veteran was afforded a VA examination in March 
2003.  However, report of this examination is inadequate for 
adjudication purposes.  The veteran was noted to have a heart 
condition with estimated METs of between 5 and 7.  However, 
neither a diagnosis of the veteran's heart condition nor an 
opinion as to the etiology of his heart complaints was 
provided.  Additionally, the examination report does not 
indicate that the examining physician reviewed the veteran's 
claims folder.  

Based on the foregoing discussion, this case is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should send the 
veteran a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  This 
letter should include notice that he 
should submit any pertinent evidence in 
his possession and provide any 
identifying information and authorization 
necessary for VA to obtain any other 
medical records, not already of record, 
pertaining to treatment or evaluation of 
his claimed heart disease.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  Then the RO or the AMC should arrange 
for the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present heart 
disability.  

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder must be made available to and be 
reviewed by the examiner.  

The examiner should identify each 
currently manifested heart disorder.  For 
each disorder identified, the examiner 
should proffer an opinion as to whether 
there is a 50 percent or better 
probability that the disorder is  
etiologically related to service or was 
caused or chronically worsened by his 
service-connected hypertension.

The rationale for all opinions expressed 
must also be provided.

4.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
adjudicate the reopened claim based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


